                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

WEST VIRGINIA BOARD OF
RISK AND INSURANCE MANAGEMENT,

         Petitioner,

v.                                 Civil Action No. 2:18-cv-368

UNITED STATES OF AMERICA,

         Respondent.



                     MEMORANDUM OPINION AND ORDER

         Pending is the petition for a writ of mandamus, filed

on February 28, 2018 by the West Virginia Board of Risk and

Insurance Management (the “Board”).



                            I.   Background



         The Board administers the West Virginia Patient Injury

Compensation Fund (the “Fund”), which was enacted to provide

“fair and reasonable compensation to claimants in medical

malpractice actions for any portion of economic damages awarded

that is uncollectible as a result of limitations on economic

damage awards for trauma care [such as the $500,000 cap

established in West Virginia Code § 55-7B-9c(a)], or as a result

of the operation of the joint and several liability principles

and standards.”    W. Va. Code § 29-12D-1(a).   One of the ways in
which the Fund receives money is by being granted “an assessment

of one percent of the gross amount of any settlement or judgment

in” claims filed under the Medical Professional Liability Act

from July 1, 2016 through December 31, 2021.   Id. § 29-12D-

1a(c).1


          On December 16, 2014, Sara M. Lambert Smith and Scott

Smith filed a medical malpractice claim against the United

States in the United States District Court for the Southern

District of West Virginia, Smith v. United States, No. 5:14-cv-

30075, pursuant to the Federal Tort Claims Act, 28 U.S.C. §§

1346(b), 2671-80.   Compl., ECF No. 1-1, at ¶¶ 1-3.   The

plaintiffs alleged that malpractice occurred at Raleigh General

Hospital and that the United States was liable for the

negligence of its public health service employees.    Id. ¶¶ 8,

14.   On November 15, 2016, the court ordered that “judgment be

entered in favor of the Plaintiffs in the amount of $672,681.67


1 While the United States asserts that it “understands the one
percent levy is in addition to the judgment or settlement amount
it owes any of the claimants in the underlying tort actions,”
ECF No. 8 n.4, it seems clear enough from the entirety of the
statute that the one percent is not exacted in addition to the
judgment or settlement but is paid out of the recovery. See,
e.g., W. Va. Code § 29-12D-1a(c)(3) (“If a qualifying claim is
settled prior to the filing of an action, the claimant, or his
or her counsel, shall remit the payment to the Board of Risk and
Insurance Management within 60 days of the date of the
settlement agreement to be paid into the fund,” in which case
the claimant would effectively be making the payment out of the
recovery.)
                                 2
. . . .”   Judgment Order, ECF No. 1-2.    The United States says

that it has paid the entire amount of the judgment to the

underlying plaintiffs without withholding any of it.       ECF No. 8,

at 8 n.4


           The Board avers that the United States owes a one-

percent assessment of that judgment pursuant to West Virginia

Code § 29-12D-1a(c) and “seeks to compel the United States of

America to remit a one-percent assessment of the final judgment

entered . . . in Smith.”2   ECF No. 1, at 1.   Because the United

States has refused to remit the one-percent assessment on the

judgment, the Board petitioned the court for a writ of mandamus.

It appears, and the United States does not contest, that the

type of medical malpractice claim made in the underlying case is

a qualifying claim under § 29-12D-1a(c).


           The United States has responded in opposition to the

Board’s petition, contending that there is no basis for the

court’s jurisdiction over them in this matter.    In the

alternative, the United States argues that even if the court has

jurisdiction, the Board’s demand for contribution by the United

States to the Fund puts an unauthorized tax or penalty on the




2 The Board adds that the United States owes a like assessment in
several other cases. See ECF No. 2, at 3, 3 n.7
                                 3
United States.    The petitioner has filed a reply to the United

States’ response.



                        II.   Standard of Review



          “The Supreme Court and all courts established by Act

of Congress may issue all writs necessary or appropriate in aid

of their respective jurisdictions and agreeable to the usages

and principles of law.”    28 U.S.C. § 1651(a).    “The district

courts shall have original jurisdiction of any action in the

nature of mandamus to compel an officer or employee of the

United States or any agency thereof to perform a duty owed to

the plaintiff.”    28 U.S.C. § 1361.


          The Court of Appeals for the Fourth Circuit has

stated:

    The propriety of entertaining a petition for writ of
    mandamus in the federal system is, of course, well
    defined. It may be invoked only where three elements
    co-exist: (1) the petitioner has shown a clear right
    to the relief sought; (2) the respondent has a clear
    duty to do the particular act requested by the
    petitioner; and (3) no other adequate remedy is
    available.

In re First Fed. Sav. & Loan Ass'n of Durham, 860 F.2d 135, 138

(4th Cir. 1988) (citations omitted).    “Mandamus against a public

official will not lie unless the alleged duty to act involves a




                                  4
mandatory or ministerial obligation which is so plainly

prescribed as to be free of doubt.”    Id. (citations omitted).



                           III. Jurisdiction



            “[A]ny waiver of the National Government’s sovereign

immunity must be unequivocal,” U.S. Dep’t of Energy v. Ohio, 503

U.S. 607, 615 (1992), and “must be strictly construed in favor

of the United States, and not enlarged beyond what the language

of the statute requires,” United States v. Idaho ex rel. Dir.,

Idaho Dep't of Water Res., 508 U.S. 1, 7 (1993) (internal

quotations and citations omitted).


            The petitioner asserts in its reply that this court

“has jurisdiction under the Federal Tort Claims Act, 28 U.S.C. §

1346(b), and under ancillary jurisdiction principles.”3      ECF No.

10, at 1.


            The Federal Tort Claims Act (“FTCA”) states in

relevant part:

     (b)(1) . . . the district courts . . . shall have
     exclusive jurisdiction of civil actions on claims
     against the United States, for money damages, accruing

3 “It is well settled that . . . [28 U.S.C. § 1361] does not by
itself waive sovereign immunity.” Washington Legal Found. v.
U.S. Sentencing Comm'n, 89 F.3d 897, 901 (D.C. Cir. 1996).
“[T]he All Writs Act [(28 U.S.C. § 1651)] does not confer
jurisdiction on the federal courts.” Syngenta Crop Prot., Inc.
v. Henson, 537 U.S. 28, 29 (2002).
                                  5
    on and after January 1, 1945, for injury or loss of
    property, or personal injury or death caused by the
    negligent or wrongful act or omission of any employee
    of the Government while acting within the scope of his
    office or employment, under circumstances where the
    United States, if a private person, would be liable to
    the claimant in accordance with the law of the place
    where the act or omission occurred.

28 U.S.C. § 1346(b)(1).   The United States Code also provides:

    The United States shall be liable, respecting the
    provisions of this title relating to tort claims, in
    the same manner and to the same extent as a private
    individual under like circumstances, but shall not be
    liable for interest prior to judgment or for punitive
    damages.

28 U.S.C. § 2674.


         “A plaintiff has an FTCA cause of action against the

government only if she would also have a cause of action under

state law against a private person in like circumstances.    State

law determines whether there is an underlying cause of

action[.]”   Miller v. United States, 932 F.2d 301, 303 (4th Cir.

1991) (internal citations omitted).


         The petitioner contends that inasmuch as the FTCA

“puts the United States on the same legal footing as a private

individual,” and “the law of the place where the act or omission

occurred governs actions brought under the [FTCA],” the United

States was obligated to contribute to the Fund when judgment was

rendered against it in the underlying medical malpractice case.

ECF No. 2, at 6-7.


                                 6
          Petitioner is correct that the FTCA “permits the

United States to be held liable in tort in the same respect as a

private person would be liable under the law of the place where

the act occurred.”    Medina v. United States, 259 F.3d 220, 223

(4th Cir. 2001).     However, while judgment against a private

individual in a medical malpractice case would require a

contribution to the Fund pursuant to West Virginia Code § 29-

12D-1a(c), the FTCA does not prescribe that the United States is

obligated to make the same contribution.


          The FTCA expressly states that the United States may

be sued as if it were a private individual “for money damages

. . . for injury or loss of property, or personal injury or

death caused by the negligent or wrongful act or omission of any

employee of the Government.”    Here, petitioner does not seek

damages from the United States arising from such harm done to

its property or person.    Rather, the Board seeks to exact a one

percent assessment through or from the United States to

compensate unknown others who have no claim against the United

States.   Inasmuch as petitioner is unable to bring itself within

the FTCA, the court is without jurisdiction to issue the writ.


          The petitioner’s assertion that the court has

ancillary jurisdiction over this matter inasmuch as the court




                                  7
had subject matter jurisdiction under the FTCA in the underlying

malpractice case is equally unavailing.    See ECF No. 10, at 3-4.


         The Supreme Court has asserted ancillary jurisdiction

“for two separate, though sometimes related, purposes: (1) to

permit disposition by a single court of claims that are, in

varying respects and degrees, factually interdependent, and (2)

to enable a court to function successfully, that is, to manage

its proceedings, vindicate its authority, and effectuate its

decrees . . . .”   Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 379-80 (1994) (internal citations omitted).


         The Board notes that the Supreme Court has approved

“the exercise of ancillary jurisdiction over a broad range of

supplementary proceedings involving third parties to assist in

the protection and enforcement of federal judgments – including

attachment, mandamus, garnishment, and the prejudgment avoidance

of fraudulent conveyances.”    ECF No. 10, at 4 (quoting Peacock

v. Thomas, 516 U.S. 349, 356 (1996)).    The Board adds that the

relief it seeks is factually interdependent with the judgment

entered in the underlying matter and that “to properly

effectuate its judgment, this Court can exercise its ancillary

enforcement jurisdiction and require the United States to pay

the assessment.”   Id. at 5.




                                 8
         The relief sought here has nothing to do with the

protection and enforcement or the effectuation of the federal

judgment of $672,681.67.   The principles of ancillary

jurisdiction are of no aid to the petitioner.    Simply stated,

there is no basis for the court’s jurisdiction over the United

States in this matter.



                           IV.    Conclusion



         Accordingly, it is ORDERED that the Board’s petition

for a writ of mandamus be, and hereby is, denied.


         The Clerk is directed to transmit this memorandum

opinion and order to all counsel of record.


                                 ENTER: August 23, 2019




                                  9
